Opinion issued April 20, 2005









                                              
In The
Curt of Appeals
For The
First District of Texas




NO. 01-05-00283-CV




IN RE SID WEINBERGER, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          Relator, Sid Weinberger, has filed a petition for writ of mandamus complaining
of the following orders of the trial court:
 (1) the November 9, 2004 order striking
relator’s pleadings (among other relief awarded) and (2) the March 10, 2005 order
denying relator’s motion to reinstate.  
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.